Probation Form No. 35 Report and Order Terminating Probation /
(1/92) Supervised Release
Prior to Original Expiration Date

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
Vv. Docket No. 1:09CRO1217-1 (DLC)
Danny Frias
On November 02, 2016, the above named was placed on Supervised Release for a period
of five (5) years. He has complied with the rules and regulations of Supervised Release and is no

longer in need of supervision. It is accordingly recommended that Danny Frias be discharged from
Supervised Release.

Respectfully submitted,
Sey ten
y

Zondra Jackson
U.S. Probation Officer

b

 

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.

Date this 4 ¥ day of /} Cus ,20 Af

 

 

U.S. District Judge

 
